Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 3/15/2021, wherein claim 12 was amended; claim 17 was canceled. Claims 1-11 and 25-26 remain withdrawn from consideration.

Terminal Disclaimer
The terminal disclaimer filed on 3/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,806,850 has been reviewed and is NOT accepted.
The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c). 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
Please make corrections as suggested above and also resubmit the TD. (No new fee required)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the sterilized container" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets “"the sterilized container" as “the sanitized container”.
Claim 20 recites the limitation "the sterilized container" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets “"the sterilized container" as “the sanitized container”.
Claim 22 recites the limitation "the sterilized container" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets “"the sterilized container" as “the sanitized container”.
Claim 23 recites the limitation "the sterilized container" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets “"the sterilized container" as “the sanitized container”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 15-16, 18-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Devouassoux et al. (US 2016/0100889) in view of Wilmot et al. (US 7,708,719).
Regarding claims 12, 16, 18-19 and 24, Devouassoux discloses a medical apparatus (See Fig. 1) comprising a container (1), wherein the container comprises a plastic polymer (polyethylene [0048]), wherein the container comprises a pre-filled syringe (3), wherein the pre-filled syringe is pre-filled with a liquid (e.g. morphine), and wherein the pressure of the container is equal to or less than about 45 pounds per square inch (e.g. atmospheric pressure or lower than atmospheric pressure). Devouassoux discloses the claimed invention except for the container is partially or completely filled with an inert gas, oxygen, or a combination thereof, wherein the inert gas, oxygen, or a combination thereof is capable of completely or partially preventing the ingress of a sterilizing gas, and the express disclosure of the container and syringe being sanitized/sterilized. 

Further regarding the container and syringe being sanitized/sterilized, Official Notice is taken, that it is old and conventional to sterilize medical device packaging containers and medical devices themselves. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have sanitized/sterilized container and syringe of Devouassoux in order to allow the container and syringe to be used in a sterile environment, e.g. an operating room.    
Regarding claim 15, Devouassoux discloses the sanitized container comprises lid (4) capable of preventing ingress of ethylene oxide or other sterilizing agent into a cavity of the sanitized container.
Regarding claim 20, Devouassoux discloses the sterilized container is sealed by a cap (4).
Regarding claim 21, Devouassoux discloses the sanitized container comprises metal ([0048]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Devouassoux et al. (US 2016/0100889) in view of Wilmot et al. (US 7,708,719) as applied to claim 12 above, and further in view of Kuo et al. (US 2010/0108551). As described above, Devouassoux-Wilmot discloses the claimed invention except for the an indicator if ethylene oxide sterilizing agent is detected inside a cavity of the sanitized container. However, Kuo teaches it is well known in the art for a container for containing .

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Devouassoux et al. (US 2016/0100889) in view of Wilmot et al. (US 7,708,719) as applied to claim 12 above, and further in view of Ostgaard et al. (US 2003/0059347). As described above, Devouassoux-Wilmot discloses the claimed invention except for the closure being a threaded cap, which is sealed by applying a mechanical torque of 25 to 28 pounds per square inch. However, Ostgaard teaches a container (12) having a threaded cap (14) disposed therein, for the purpose of securely sealing the container while allowing the container to be reclosed, wherein the cap is sealed by applying a mechanical torque of 25 pounds per square inch ([0029]) for the purpose of forming a fluid-tight seal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container closure of Devouassoux-Wilmot to be a threaded cap as taught by Ostgaard in order to form a reclosable fluid tight seal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12 and 15-16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32, 35 and 56 of U.S. Patent No. 10,806,850 in view of Wilmot et al. (US 7,708,719). U.S. Patent No. 10,806,850 discloses the claimed invention except for the container is partially or completely filled with an inert gas, oxygen, or a combination thereof, wherein the inert gas, .
Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32, 35 and 56 of U.S. Patent No. 10,806,850 and Wilmot et al. (US 7,708,719), as applied to claim 12 above, in view of Kuo et al. (US 2010/0108551). U.S. Patent No. 10,806,850-Wilmot discloses the claimed invention except for the an indicator if ethylene oxide sterilizing agent is detected inside a cavity of the sanitized container. However, Kuo teaches it is well known in the art for a container for containing medical articles to have an indicator that changes colors in response to ethylene oxide ([0005]) for the purpose of indicate if sterilization has been performed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of U.S. Patent No. 10,806,850-Wilmot with an ethylene oxide indicator as taught by Kuo in order to indicate the use of ethylene oxide.




Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735